Smith, Judge.
This court entered a judgment in this case reversing the trial court’s judgment. Citizens Bank & Trust Co. v. Saunders, Stuckey, & Mullis, Inc., 214 Ga. App. 333 (447 SE2d 632) (1994). In Saunders, *301Stuckey & Mullis, Inc. v. Citizens Bank & Trust Co., 265 Ga. 453 (458 SE2d 337), the Supreme Court reversed this court’s decision. Accordingly, the prior judgment of this court is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is affirmed.
Decided August 1, 1995.
William S. Stone, for appellant.
Weissman, Nowack, Curry & Zaleon, Linda B. Foster, Frances R. Mathis, for appellees.

Judgment affirmed.


McMurray, P. J., and Pope, P. J., concur.